Exhibit 10.8

FARMERS NATIONAL BANC CORP.

CASH LONG-TERM INCENTIVE AWARD AGREEMENT

(201__)

 

Farmers National Banc Corp. (the “Company”) hereby grants the undersigned
Participant an Award pursuant to the Farmers National Banc Corp. Long-Term
Incentive Plan (the “Cash LTI Plan”), and this Award Agreement (this “Award
Agreement”) is effective the      day of                , 201__.

1.Name of Participant:  _______________

2.

Performance Period:  The three-year period beginning January 1, 201__ and ending
on December 31, 201__ (the “Performance Period”).

3.

Target Cash Award as Percentage of Base Compensation: [____]% x .3 (the “Target
Cash Award”).

4.

Earning an Award:  At the end of the Performance Period, the Participant shall
be eligible to receive a payment equal to between 0% and 250% of the Target Cash
Award based on the achievement of the Performance Objectives set forth below
during the Performance Period. Performance between two stated levels will be
interpolated when determining the percentage of the Target Cash Award
earned.  Performance with respect to each Performance Objective is calculated
separately.  

(a)

The Target Cash Award can be earned based on the Company’s Total Shareholder
Return during the Performance Period compared to the Total Shareholder Return of
the Peer Group during the Performance Period (“Relative TSR”) that corresponds
to the percentage below:

Relative TSR Compared to Peer Group

during Performance Period

Percentage of

Target Cash Award Earned

Equal to or less than Peer Group 25th percentile

0%

Equal to Peer Group 50th percentile

50%

Equal to Peer Group 59th percentile

100%

Equal to or higher than Peer Group 85th percentile

250%

 

For this purpose: (i) Relative TSR shall be determined by the Committee in its
sole discretion; and (ii) the Committee shall select the institutions
constituting, and make such periodic adjustments as it determines appropriate
to, the “Peer Group” in its sole discretion.

 

5.

Payment of Award:  With respect to the Performance Period, the Committee shall
certify the level of achievement of the Performance Objectives and determine the
amount payable with respect to an Award based on the level of achievement of the
Performance Objectives set forth in Section 4. Payment of the Award shall be
made to the Participant in cash in a single lump sum between January 1 and March
15 of the year following the end of the Performance Period.

6.

Limitations on Payment of Award:  The Committee may, in its sole discretion,
reduce the amount payable with respect to the Award.  

7.

Forfeiture of Awards:  If the Company is required to prepare an accounting
restatement due to material non-compliance of the Company, as a result of
misconduct by a Participant, with any financial reporting requirement under any
applicable laws, the Participant shall reimburse the Company for all amounts
received under the Cash LTI Plan within 30 days after receipt of notice of the
same from the Company.

--------------------------------------------------------------------------------

8.

Effect of Termination:  If the Participant’s employment terminates for any
reason prior to the end of the Performance Period, the Participant shall forfeit
any right to payment with respect to an Award for such Performance
Period.  Notwithstanding the foregoing:

(a)

Death, Disability or Retirement. If the Participant dies, becomes Disabled or
Retires during the last 12 months of the Performance Period, the amount payable
with respect to the Participant’s Award (if any) shall be multiplied by a
fraction, the numerator of which is the number of whole months elapsed during
the Performance Period prior to the Participant’s death, Disability or
Retirement and the denominator of which is 36.  Payment shall be made at the
same time and in the same form, and subject to the same conditions, as set forth
in Section 5.

 

(b)

Termination for Cause.  If the Participant is Terminated for Cause (regardless
of whether such Termination would also constitute a Retirement) during the
Performance Period, the Participant shall forfeit any right to payment with
respect to the Award.

 

9.

Effect of Change in Control: Notwithstanding the foregoing, if the Participant
is Terminated by the Company, other than for “Cause” within two years following
a Change in Control, the Participant shall be entitled to receive a payment
equal to the amount payable with respect to the Awards as though the Performance
Objectives had been satisfied at the “target” level of achievement for the
Performance Period.  Payment with respect to the Award will be made in a single
lump-sum cash payment within 60 days following the date of Termination.

 

10.

Miscellaneous:  

 

(a)

Non-Transferability.  An Award may not be sold, transferred, pledged, assigned
or otherwise alienated or hypothecated, except by will or the laws of descent
and distribution.  

 

(b)

Beneficiary. Unless otherwise specifically designated by the Participant in
writing, a Participant’s beneficiary under the Cash LTI Plan shall be the
Participant’s spouse or, if no spouse survives the Participant, the
Participant’s estate.

 

(c)

No Right to Continued Service or to Awards.  The granting of an Award shall
impose no obligation on the Company or any Affiliate to continue the employment
of a Participant or interfere with or limit the right of the Company or any
Affiliate to Terminate the employment of the Participant at any time, with or
without Cause, which right is expressly reserved.  

 

(d)

Tax Withholding.  The Company or an Affiliate, as applicable, shall have the
power and the right to deduct, withhold or collect any amount required by law or
regulation to be withheld with respect to any taxable event arising with respect
to an Award granted under the Cash LTI Plan.

 

(e)

Requirements of Law.  The grant of Awards shall be subject to all applicable
laws, rules and regulations (including applicable federal and state securities
laws) and to all required approvals of any governmental agencies or national
securities exchange, market or other quotation system.  

 

(f)

Governing Law.  The Cash LTI Plan and all Award Agreements shall be governed by
and construed in accordance with the laws of (other than laws governing
conflicts of laws) the State of Ohio.

 

(g)

Award Subject to Cash LTI Plan. The Award is subject to the terms and conditions
described in this Award Agreement and the Cash LTI Plan, which is incorporated
by reference into and made a part of this Award Agreement.  In the event of a
conflict between the terms of the Cash LTI Plan and the terms of this Award
Agreement, the terms of the Cash LTI Plan will govern.  The Committee has the
sole responsibility of interpreting the Cash LTI Plan and this Award

-2-

--------------------------------------------------------------------------------

Agreement, and its determination of the meaning of any provision in the Cash LTI
Plan or this Award Agreement will be binding on the Participant. Capitalized
terms that are not defined in this Award Agreement have the same meanings as in
the Cash LTI Plan.

 

(h)

Section 409A Payment Delay. If a Participant is determined to be a “specified
employee” (within the meaning of Section 409A of the Code and as determined
under the Company’s policy for determining specified employees), the Participant
shall not be entitled to payment or to distribution of any portion of an Award
that is subject to Section 409A of the Code (and for which no exception applies)
and is payable or distributable on account of the Participant’s “separation from
service” (within the meaning of Section 409A of the Code) until the expiration
of six months from the date of such separation from service (or, if earlier, the
Participant’s death).  Such Award, or portion thereof, shall be paid or
distributed on the first business day of the seventh month following such
separation from service.

 

(i)

Signature in Counterparts.  This Award Agreement may be signed in counterparts,
each of which will be deemed an original, but all of which will constitute one
and the same instrument.

[signature page attached]

 

 

 

PARTICIPANT

Date:______________________


Print Name:

 

FARMERS NATIONAL BANC CORP.

 

By: _________________________________Date:______________________


Its:_________________________________

 

 

-3-